Citation Nr: 1230056	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for a low back condition. 

4.  Entitlement to service connection for a blood condition, to include anemia, thalassemia and calcemia (previously claimed as an acute illness).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1987 to June 1993 and a period of National Guard service between 2002 and 2004. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (the RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In November 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development.  The claims have since been returned to the Board for appellate review.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In its November 2010 decision, the Board remanded these matters in part so that the Veteran could be scheduled for appropriate VA examinations in connection with his claims for service connection.  The record reflects that several examinations in connection with his claims were scheduled for June 2012 but that the Veteran failed to report for these examinations.  In June 2012, the AMC reviewed and denied the claims, noting that evidence expected from the examinations which might have been material to the claims could not be considered.  

In written correspondence received at VA in July 2012 and August 2012, the Veteran urges that he never received any correspondence, email or phone call regarding any VA examination in June 2012.  He stated that he would very much like to report for examinations in connection with his claims, and that he was actively pursuing his claims.  He noted that he had a new address, that he travels extensively in connection with his job, and that he was recently divorced.  He provided VA with his current address and phone numbers, and asked to be rescheduled for the examinations.  

Under the circumstances, the Board finds that the Veteran should be rescheduled for the examinations outlined in the November 2010 remand.  These efforts to contact the Veteran should be documented in the record.  

The Veteran is also advised of his concomitant duty to keep VA informed of his current contact information.  The Court of Appeals of Veterans Claims has held that providing this information is ultimately the Veteran's responsibility.  If he does not keep VA informed of his current contact information, "there is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that should he fail to report for a VA examination without good cause his claims will be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).

2.  The RO or the AMC should schedule the Veteran for a VA orthopedic examination for the purpose of determining whether the Veteran has a low back and/or left knee condition which had its onset in or is otherwise related to the Veteran's service. 

The examiner should identify any low back and/or left knee disability that is currently manifested.  For each low back and/or left knee disability indentified, the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability originated during a period of active service, ACDUTRA, or INACDUTRA. 

Additionally, if it is found that the Veteran has a current low back and/or left knee condition which was incurred at any time prior to the Veteran's second period of active service, the VA examiner should opine as to whether it is at least as likely as not that the low back and/or left knee condition was aggravated by any incident of his second period of active service. 

If the VA examiner finds that the Veteran's current low back condition is not causally related to or aggravated by his service, he/she should specifically address June 2008 private nexus opinion offered by T.J.C., D.C., contained in the record.

The examiner is advised that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner is requested to provide a thorough rationale for any opinions provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The VA examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

3.  The RO or the AMC should schedule the Veteran for an audiological examination.  The claims folder and a copy of this REMAND and the prior REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should be aware of VA's definition of a hearing loss disability, as set forth at 38 C.F.R. § 3.385.  The examiner should specifically indicate whether the current audiometric findings or the Veteran's private audiometric findings associated with the Veteran's VA claims file reflect a hearing loss disability in either ear. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any current hearing loss disability is related to the Veteran's claimed exposure to noise during service or the Veteran's claimed punctured left eardrum. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner is requested to provide a thorough rationale for any opinions provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The VA examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

4.  The RO or the AMC should schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current blood condition, to include anemia, thalassemia and/or calcemia which had its onset during or is otherwise causally related to the Veteran's active service. 

For each blood disorder identified, the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability was either incurred during active military service or otherwise etiologically related to the Veteran's active military service. 

The VA examiner is requested to provide a thorough rationale for any opinions provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The VA examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  The RO or the AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


